[Cite as Dept. of Neighborhood Assistance v. Helms, 2021-Ohio-2667.]


STATE OF OHIO                    )                        IN THE COURT OF APPEALS
                                 )ss:                     NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

JOEL HELMS                                                C.A. No.     29791

        Appellant

        v.                                                APPEAL FROM JUDGMENT
                                                          ENTERED IN THE
DEPARTMENT OF NEIGHBORHOOD                                COURT OF COMMON PLEAS
ASSISTANCE                                                COUNTY OF SUMMIT, OHIO
                                                          CASE No.   CV-2020-01-0206
        Appellee

                                DECISION AND JOURNAL ENTRY

Dated: August 4, 2021



        CARR, Judge.

        {¶1}    Appellant, Joel Helms, appeals the judgment of the Summit County Court of

Common Pleas. This Court affirms.

                                                     I.

        {¶2}    In November 2019, the City of Akron Department of Neighborhood Assistance

(“the City”) posted an order at the property located at 1117 Ackley Street, Akron, Ohio, notifying

the owner of several housing code violations and imposing an administrative fine. Mr. Helms

appealed and the matter was set for a hearing before the Akron Housing Appeals Board (“the

Board”).

        {¶3}    The hearing proceeded as scheduled on December 17, 2019, at which time Mr.

Helms’ appeal was denied. On January 17, 2020, Mr. Helms filed a notice of administrative

appeal. Both parties filed briefs in the trial court, with the City arguing that Mr. Helms’

administrative appeal was untimely. Thereafter, the trial court issued a journal entry dismissing
                                                  2


the matter for lack of jurisdiction on the basis that Mr. Helms had failed to perfect his appeal within

the timeframe set forth in R.C. 2505.07.

       {¶4}    On appeal, Helms raises one assignment of error.

                                                  II.

                                   ASSIGNMENT OF ERROR

       APPEAL TIME TABLE CANNOT BEGIN TO TOLL UNTIL ALL
       DETERMINATE DOCUMENTS ARE AVAILABLE FOR OBSERVATION
       CONTRARY TO CASE LAW. (SIC)

       {¶5}    In his sole assignment of error, Mr. Helms argues that the trial court erred in

concluding that his administrative appeal was untimely. This Court disagrees.

       {¶6}    This Court reviews a trial court’s dismissal of a case for lack of subject matter

jurisdiction under a de novo standard of review. Servpro v. Kinney, 9th Dist. Summit No. 24969,

2010-Ohio-3494, ¶ 11. “When reviewing a matter de novo, this [C]ourt does not give deference

to the trial court’s decision.” Blue Heron Nurseries, L.C.C. v. Funk, 186 Ohio App.3d 769, 2010-

Ohio-876, ¶ 5 (9th Dist.).

       {¶7}    R.C. 2505.07 provides that “[a]fter the entry of a final order of an administrative

officer, agency, board, department, tribunal, commission, or other instrumentality, the period of

time within which the appeal shall be perfected, unless otherwise provided by law, is thirty days.”

R.C. 2505.04 states that “[a]n appeal is perfected when a written notice of appeal is filed, * * * in

the case of an administrative-related appeal, with the administrative officer, agency, board,

department, tribunal, commission, or other instrumentality involved.”

       {¶8}    A review of the minutes from the December 17, 2019 hearing reveals that the

Board’s decision was announced on the record and reduced to writing that same day, in the

presence of Mr. Helms. When a representative of the Board attempted to hand the written notice
                                                  3


of the decision to Mr. Helms, he refused to accept it. The written notice was then placed on the

podium in front of Mr. Helms. Mr. Helms did not file his notice of appeal until January 17, 2020.

The trial court dismissed the case on the basis that Mr. Helms did not perfect his appeal within the

30-day window set forth in R.C. 2505.07. In reaching this determination, the trial court found that

the Board provided written notice of its decision to Mr. Helms on the same day it entered its

decision.

       {¶9}    While Mr. Helms alludes to an array of procedural issues in his merit brief, the crux

of his argument appears to be that time never began to run for the purposes of R.C. 2505.07 because

the Board never provided him with written notice of its decision. Mr. Helms further suggests that

the trial court ignored pertinent statutes when it dismissed his appeal.

       {¶10} Mr. Helms’ argument is without merit. “This Court has held that a board enters its

final order for purposes of perfecting an appeal when it sends written notification of its decision

to the party.” Chapman v. Hous. Appeals Bd., 9th Dist. Summit No. 18166, 1997 WL 537651, *3

(Aug. 13, 1997), citing Farinacci v. Twinsburg, 14 Ohio App.3d 20, 21 (9th Dist.1984). In a prior

appeal involving Mr. Helms, this Court recognized that Mr. Helms received notification of the

Board’s decision when he was handed written notice of the decision after the hearing. Helms v.

Dept. of Neighborhood Assistance, 9th Dist. Summit No. 29329, 2019-Ohio-4554, ¶ 13. In this

case, Mr. Helms was provided with written notice of the Board’s decision immediately following

the December 17, 2019 hearing. The fact that he refused to accept the written notice does not

mean that he can circumvent the dictates of R.C. 2505.07. Accordingly, the trial court did not err

in dismissing his administrative appeal which was filed on January 17, 2020.

       {¶11} Mr. Helms’ assignment of error is overruled.
                                                 4


                                                III.

       {¶12} Mr. Helms’ assignment of error is overruled. The judgment of the Summit County

Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       DONNA J. CARR
                                                       FOR THE COURT



HENSAL, P. J.
SUTTON, J.
CONCUR.
                                     5


APPEARANCES:

JOEL HELMS, pro se, Appellant.

EVE V. BELFANCE, Director of Law, and JOHN ROBERT YORK and BRIAN D. BREMER,
Assistant Directors of Law, for Appellee.